Title: From John Quincy Adams to Josiah, III Quincy, 14 November 1826
From: Adams, John Quincy
To: Quincy, Josiah, III


				
					My dear Sir—
					Washington 14. November 1826.
				
				Since writing your favour of the 7th. and 8th. instt. you have doubtless received from me the three orders of W. S. Smith, upon the Executors, for 2709 dollars 80 Cents, to be paid from the fund in Bank—I expect the balance of his portion of 3000 dollars will be drawn for by him in a few days, which will yet further reduce the sum remaining in Bank—If however there should then remain in Bank, as part of the Estate, a sum equal to two thousand Dollars, which you will undertake to place at interest, on private security, at six per Cent a year, and the principal to be paid at the expiration of the year, holding yourself responsible for the principal and Interest, I very readily assent to that arrangement—If the sum in Bank should be less than two thousand Dollars, whatever may be its amount, I agree that you should draw and dispose of it in the same manner—You to be responsible for the principal, and six per Cent interest from the day of your drawing it out of the Bank, till paid, and payment to be made within a year from that Time—My brother’s claim is for a small sum paid by him for taxes on a lot of Land in Salem Vermont—I offered him to convey the Land to him, in satisfaction of these charges—This proposal he appeared at one time disposed to accept; but he finally concluded to receive payment for the bill, and to leave the Land to the Executors.—I am afraid I shall not be able during the Winter, to give the directions necessary for resurveying  the Woodlots yet to be sold, and must therefore postpone the second distribution to the Devisees, until the next Summer—I am with great regard, My Dear Sir, / faithfully yours.
				
					J. Q. Adams.
				
				
			